1
                                                                             O
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
     LODESTAR ANSTALT, a Liechtenstein            Case No. 2:16-cv-06411-CAS-FFMx
11   company,
12                                                JUDGMENT GRANTING
                                                  MOTION FOR SUMMARY
13                       Plaintiff,               JUDGMENT PURSUANT TO
                                                  FED. R. CIV. P. 56
14         v.
     BACARDI & COMPANY LIMITED, a
15   Liechtenstein company, BACARDI               Hon. Christina A. Snyder
     U.S.A., Inc., a Delaware corporation, and
16   BACARDI LIMITED, a Bermuda
     company,
17
18
                         Defendants.
19
      AND RELATED COUNTERCLAIMS.
20
21
22
23                                     JUDGMENT
24         On July 3, 2019, this Court issued an order granting defendants Bacardi &
25   Company Limited, Bacardi U.S.A., Inc., and Bacardi Limited’s Motion for
26   Summary Judgment on the claims asserted by plaintiff Lodestar Anstalt. Dkt. 323.
27   In light of the grant of summary judgment, the Court does not have subject matter
28
                                            1
                      JUDGMENT GRANTING MOTION FOR SUMMARY JUDGMENT
                                 PURSUANT TO FED. R. CIV. P. 56
1    jurisdiction over defendants’ counterclaims for cancellation of plaintiff’s marks.
2    Accordingly, the counterclaims are dismissed without prejudice as moot.
3          IT IS ORDERED, ADJUDGED, AND DECREED that judgment is entered
4    in favor of defendants and against plaintiff on the claims asserted by plaintiff (i.e.,
5    trademark infringement in violation of 15 U.S.C. § 1114, and unfair competition in
6    violation of 15 U.S.C. § 1125, Cal. Civ. Code §§ 17200 et seq., and California
7    common law), that plaintiff take nothing from defendants, that plaintiff’s claims for
8    relief be dismissed with prejudice, and that defendants recover their taxable costs of
9    suit from plaintiff pursuant to a bill of costs filed in accordance with 28 U.S.C. §
10   1920, Federal Rule of Civil Procedure 54, and Local Rule 54.
11         IT IS SO ORDERED.
12
13   DATED: July 23, 2019
14                                               ____
                                                 Hon. Christina A. Snyder,
15                                               United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
                       JUDGMENT GRANTING MOTION FOR SUMMARY JUDGMENT
                                  PURSUANT TO FED. R. CIV. P. 56
